Citation Nr: 1415871	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for left knee disability.  

2. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to December 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 denial letter of the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the Veteran's claim of service connection for left knee disability.  In February 2012, a hearing was held before a Decision Review Officer at the RO, and in November 2013, a hearing was held before the undersigned.  A transcript of each hearing is in the Veteran's record.  

The Veteran had also initiated appeals of denials of entitlement to service connection for hypertension, a neck condition, a fractured tailbone, and right and left ankle disabilities, and a denial of entitlement to an increased rating for a right knee condition.  He did not perfect his appeals for service connection for a neck condition and for a fractured tail bone, or his appeal for an increased rating for a right knee condition; at the November 2013 hearing, he clarified that he withdrew those appeals.  Additionally, a March 2011 rating decision granted service connection for degenerative joint disease (DJD) of each ankle, and a February 2013 rating decision granted service connection for hypertension.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1. A February 2009 rating decision denied the Veteran service connection for left knee disability based essentially on findings that a nexus was not shown between his left knee disability and left knee injuries he incurred in service, nor between his left knee disability and his service-connected right knee injury, status post anterior cruciate ligament reconstruction with DJD.  

2. Evidence received since the February 2009 rating decision shows a current left knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for left knee disability, and raises a reasonable possibility of substantiating such claim.  
3. The Veteran has left knee osteoarthritis, which is reasonably shown to be related to his service.  


CONCLUSIONS OF LAW

1. The February 2009 rating decision that denied service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2. New and material evidence has been received, and the claim of service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).  

3. Service connection for left knee osteoarthritis is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The Veteran filed an original claim of service connection for left knee disability in February 2008, which was denied by a February 2009 rating decision based essentially on findings that a nexus was not shown between his left knee disability and left knee injuries he incurred in service, nor between his left knee disability and his service-connected right knee injury, status post anterior cruciate ligament reconstruction with DJD.  The February 12, 2009, notice letter that the RO sent to the Veteran with the February 2009 rating decision advised him that he had "one year from the date of [the] letter to appeal the decision."  
The Veteran contends that he filed a timely notice of disagreement (NOD) with the February 2009 rating decision.  In March 2009, the Veteran (through his representative) filed an NOD with the February 2009 rating decision.  However, the March 2009 NOD did not include the issue of service connection for left knee disability; it did explicitly list, as issues in disagreement, several other issues from the February 2009 rating decision.  Further, the Veteran's February 22, 2010, NOD (which included the issue of service connection for left knee disability and which included the first evidence received by the RO in support of such claim since the February 2009 denial) was not timely filed; it was received more than a year after the RO's February 12, 2009, notice letter.  Consequently, the Board finds that the Veteran did not file a timely appeal of the February 2009 denial of his claim of service connection for left knee disability, and that the February 2009 rating decision is final.  38 U.S.C.A. § 7105.  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) vacated and remanded an earlier effective date claim (not at issue in this case) because the Board did not discuss the application of 38 C.F.R. § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Veterans Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  In this case, nothing pertinent to the left knee was received from the Veteran within 1 year of the February 2009 rating decision.

The November 2013 private nexus opinion from Dr. J.C. and the medical articles/research reports received since the February 2009 rating decision show a causal relationship between the Veteran's service and his left knee disability.  Such evidence considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for left knee disability.  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  

Regarding service connection for left knee disability, the Veteran's STRs show that he was treated for left knee injuries during service in April 1972, October 1973, June 1974, and February 1979; a December 2007 private treatment record from 
Dr. W.W. shows that the Veteran has left knee osteoarthritis; and the November 2013 private medical opinion from Dr. J.C., the Veteran's primary care physician for over 8 years, (which cites to the medical articles and research reports submitted by the Veteran in February 2010) shows that his left knee osteoarthritis is "at least 50%, if not more" likely related to his service.  Accordingly, service connection for left knee osteoarthritis is warranted.  


ORDER

The claim to reopen the issue of entitlement to service connection for left knee disability is granted.

Service connection for left knee osteoarthritis is granted.  




____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


